     Case 19-20031-drd11            Doc 13 Filed 01/15/19 Entered 01/15/19 17:00:00                        Desc Ch.
                                    11 Order on Prelim Matters Page 1 of 1
11OPM(3/12)

                               UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF MISSOURI

  In Re: Cornerstone Management Partners, Inc.                            Bankruptcy Case No.
  Debtor                                                                  19−20031−11



                                     ORDER ON PRELIMINARY MATTERS


   The Court enters its order regarding filing of a plan and other preliminary Chapter 11 matters as follows:

1. The U.S. Trustee is a party in interest in all matters. Copies of all pleadings and orders in all proceedings in the
main bankruptcy case and adversary actions must be served on the U.S. Trustee.

2. Promptly after filing of the bankruptcy case and after consultation with the U.S. Trustee, debtor shall open and use
only bank accounts identified as debtor in possession accounts.

3. Debtor shall timely file tax returns and other required governmental filings, and shall timely pay all taxes entitled to
administrative expense priority.

4. Debtor shall, subject to 11 USC §363(c)(2), maintain insurance customary and appropriate to the industry.

5. Debtor shall file all postpetition financial and other reports required by the Federal Rules of Bankruptcy Procedure
or L.R. 2015−2.

6. Debtor is to allow the United States Trustee, or a designated representative of the United States Trustee, to inspect
the debtor's business premises, books and other records at reasonable times, after reasonable prior written notice.

7. Debtor shall meet with the United States Trustee, or a designated representative, to develop an agreed scheduling
order.

8. Failure to comply with this order may result in dismissal of debtor's case or conversion to another chapter.

IT IS SO ORDERED.

Dated: 1/15/19

                                                          /s/
                                                    Bankruptcy Judge
